Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitation of “wherein a first difference of the first width and the second width is greater than a second difference of the second width and the third width” is new matter.  As originally filed, the specification teaches “progressive narrowing” of the core tooth body portions (e.g., ¶[0039]; ¶[0055]; Figs.10-13&22), i.e., W1 > W2 > W3, but there is no teaching in the specification that a first difference of the first width W1 and the second width W2 is greater than a second difference of the second width W2 and the third width W3, i.e., W1-W2 > 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shono et al. (WO 2017/175508) in view of Nakatake et al. (US 9,203,270).
Regarding claim 1, with reference to the corresponding English language US Pat.Pub.2019/0074735, Shono teaches an electric motor comprising: 
a stator 100 including a stator core (multiple magnetic pole cores) 40 and an insulative member (winding frame) 10 coupled to the stator core (US Pat.Pub.¶[0038]; Figs.1&7), the stator core and the insulative member cooperating to define a body portion (yoke) 42 and a plurality of teeth 41 projecting radially from the body portion (¶[0039]; Figs.1-2), with pairs of adjacent teeth defining slots M therebetween (¶[0052]), and insulative sheets (insulative films) 20 disposed within the slots (¶[0047]), each tooth having a tooth crown (arc-shaped end) portion 43 at a radially distal end and a tooth body portion (tooth portion 41) extending between the body portion 42 and the crown portion 43 (¶[0039]; Figs.1-2); 
	wherein the stator core comprises a first core portion (formed by portions 41B-42B) having first tooth body portions that partially define the tooth body portions (Figs.2-3); and 

	wherein the first tooth body portion of at least one tooth body portion has a first width WT1, and the second tooth body portion of the at least one tooth body portion has a second width WT2 that is less than the first width (¶[0041]-¶[0042]; Fig.3); 
	wherein the insulative member 10 includes end cap tooth body (trunk) portions 11 that partially define the tooth body portions 41, each end cap tooth body portion 11 having an end cap inner surface (not numbered) that mates with the respective first tooth body portion and the respective second tooth body portion (i.e., thin portions 11A, 12A, 13A of the winding frame 10  fitted to the tooth step portion 41A, the yoke step portion 42A, and the end step portion 43A of the core 40, ¶[0042]; trunk portion 11 mounted striding over tooth portion 41 of core 40, ¶[0043]; Figs.3-5), and an end cap outer surface (not numbered) located opposite the end cap inner surface (Fig.4); 
wherein the first tooth body portion of the at least one tooth body portion defines respective side surfaces 41B, located adjacent the slots (Figs.2-3), 
wherein the end cap outer surface of the end cap tooth body portion of the at least one tooth body portion smoothly transitions to each corresponding side surface 41B of the first tooth body portion of the at least one tooth body portion (i.e., thin portion 11A fitted to the tooth step portion 41A and does not protrude to the winding space side from the step portions; ¶[0042]; Figs.3-5; also, insulator trunk portion width WT1 (Fig.3) and tooth portion width W1 (Fig.5) are the same; ¶[0045]); and 


    PNG
    media_image1.png
    484
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    458
    466
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    519
    479
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    518
    454
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    543
    477
    media_image5.png
    Greyscale

Shono further teaches the stator core comprises a first and second core and tooth body portions with respective widths WT1 and WT2, wherein for at least one body portion, the first tooth body portion has a first width WT1, the second body portion has a second width WT2 that is less than the first width (Fig.3), but does not further teach “a third core portion stacked against the second core portion at the axial end [N1] of the stator core, the third core portion having third tooth body portions that partially define the tooth body portions…, and the third body portion has a third width that is less than the second width [WT2]; wherein a first difference of the first width and the second width is greater than a second difference of the second width and the third width” (claim 1).   
But, Nakatake teaches a stator 1 comprising tooth portions 20 formed by stacking groups of steel plates S1, S2, S3…Sm having different shapes such that at end portions in the stacking direction, the thickness of the tooth winding portions gradually decreases (abstract; c.2:61-

    PNG
    media_image6.png
    439
    675
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Shono and provide a third core portion stacked against the second core portion at the axial end of the stator core, the third core portion having third tooth body portions that partially define the tooth body portions, wherein the third tooth body portion of the at least one body portion has a third width that is less than the second width, or third core portions stacked against the second core portions at each of the first and second axial ends, or steps comprising 3 or more steps or 3 or more steps 
Further, with regard to the feature that “a first difference of the first width and the second width is greater than a second difference of the second width and the third width”, this would have been a matter of design choice in view of the combination, in particular Nakatake, since the differences of widths between layers determine the degree of decrease in the circumferential direction of the tooth winding portion thickness 121 comprising curved-surface portion 23 (c.2:52-c.3:17; Fig.3). In other words, the differences of widths between adjacent pairs of groups of steel plates S1, S2, S3…Sm determine the particular cross-sectional shape of the curved-surface portion 23.  To choose “a first difference of the first width and the second width…greater than a second difference of the second width and the third width” would have been an obvious choice of the shape of the curved-surface portion 23 of Nakatake.  Where the general conditions of a claim are disclosed (in this case, the curved-surface portion 23 of Nakatake) discovery of optimal ranges (in this case, for the differences in width, which result in ranges of cross-sectional shapes formed by the curved surface portion 23) has been held to involve routine skill. In re Aller, 105 USPQ 233. 
Regarding claim 3, in Shono the first and second core portions together define steps 41A on the at least one tooth body portion 41 at the axial end N1 of the stator core (i.e., steps on both sides of tooth 41; Figs.2-3).  
Regarding claim 4, in Shono the insulative member 10 includes a stepped recess (formed by thin portions 11A; Fig.5) that receives the steps 41A (i.e., thin portions 11A, 12A, 13A of the winding frame 10 fitted to the tooth step portion 41A, the yoke step portion 42A, and the end 
Regarding claim 5, in Shono the axial end of the stator core is a first axial end N1, and the stator core includes a second axial end N2 opposite the first axial end; and second core portions are stacked against the first core portion at each of the first and second axial ends N1 & N2 (i.e., step portions 41A-43A are at both ends N1 & N2 of core; ¶[0041]; Figs.2-3).  
Regarding claim 6, Nakatake teaches a stator 1 comprising tooth portions 20 formed by stacking groups of steel plates S1, S2, S3…Sm having different shapes such that at end portions in the stacking direction, the thickness of the tooth winding portions gradually decreases (abstract; c.2:61-c.3:16; Fig.3). In other words, Nakatake teaches third core portions (e.g., S3), stacked against the second core portions (e.g., S2; Fig.3). 
	Regarding claim 7, in Shono the insulative member 10 includes a first end cap coupled to the stator core at the first axial end N1, and a second end cap coupled to the stator core at the second axial end N2 (winding frames 10 provided at both ends N1 and N2; ¶[0043]; Fig.7).
Regarding claim 8, in Shono the first tooth body portion of each of the tooth body portions has a first width WT1, and the second tooth body portion of each of the tooth body portions has a second width WT2 that is less than the first width (i.e., step portions 41A-43A are at both ends N1 & N2 of core; ¶[0041]; Figs.2-3).
Claims 9-11 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shono et al. (WO 2017/175508) in view of Toyoda et al. (US 7,608,968).
Regarding claim 9, Shono teaches an electric motor comprising: 
a stator 100 including an annular stator core (multiple magnetic pole cores) 40 and an insulative member (winding frame) 10 coupled to the stator core (¶[0038]; Figs.1&7),the stator 
wherein the stator core includes core tooth body portions (i.e. tooth portions 41) that partially define the tooth body portions (Figs2-3), and steps 41A are formed on at least one core tooth body portion at an axial end of the stator core (Figs.2-3); 
wherein the insulative member 10 includes end cap tooth body (trunk) portions 11 that partially define the tooth body portions 41, at least one end cap tooth body portion 11 having an end cap inner surface (not numbered) that mates with the steps 41A of the at least one core tooth body portion (i.e., thin portions 11A, 12A, 13A of the winding frame 10  fitted to the tooth step portion 41A, the yoke step portion 42A, and the end step portion 43A of the core 40, ¶[0042]; trunk portion 11 mounted striding over tooth portion 41 of core 40, ¶[0043]; Figs.3-5), and an end cap outer surface (not numbered) located opposite the at least one end cap inner surface (Fig.4); 
wherein the at least one core tooth body portion defines respective side surfaces 41B located adjacent the slots (Figs.2-3); 
wherein the end cap outer surface of the at least one end cap tooth body portion smoothly transitions to each corresponding side surface 41B of the at least one core tooth body portion (i.e., thin portion 11A fitted to the tooth step portion 41A and does not protrude to the winding 
wherein each insulative sheet 20 located adjacent the at least one core tooth body portion extends beyond the corresponding side surfaces to overlap a portion of the end cap outer surface (i.e., a first surface 20A has an axial-direction length LF1 which is almost equal to the core length LC, and is attached to the tooth portion side surface 41B of the core 40 and the thin portion 11A of the winding frame 10; ¶[0047]; Figs.6-7). 
Shono’s end cap outer surface comprises a curved surface (note cross-section of trunk portion 11, Fig.5) but the shape of the curved surface does not “hav[e] a constant radius of curvature and curving continuously” from a first side of the end cap inner surface (not numbered) to a second side of the end cap inner surface (not numbered) opposite the first side (Figs.4-5). 
But, Toyoda teaches a dust stator core comprising teeth 2 having a round cross-sectional shape on which coil 6 is wound, the round cross-sectional shape comprising corners C with a curvature of radius R of between 0.3-0.5 x W2 where W2 is the width of teeth 2 (c.7:53-56; Figs.4-5). Thus, since W2 is a diameter, 0.5 x W2 is the radius R, so the shape of the curved surface may be a constant radius R of curvature that curves continuously from a first side to a second side (Fig.5). Toyoda teaches such a round cross-section that curves continuously is functionally equivalent with embodiments having elliptical cross-section (Fig.6A) or rectangular cross-section (Fig.6B) with respect to preventing damage to the coil (c.7:60-64).  

    PNG
    media_image7.png
    352
    315
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    228
    231
    media_image8.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify the cross-sectional shape of Shono’s end cap outer surface such that it had a constant radius of curvature and curved continuously from a first side to a second side since Toyoda teaches that such a round cross-section was functionally equivalent to other cross-sectional shapes in preventing damage to the coil. 
Regarding claim 10, Shono teaches a stepped recess (formed by thin portions 11A; Fig.5) is formed in the insulative member 10, wherein the stepped recess is configured to receive the steps 41A of the at least one tooth body portion when the insulative member is coupled to the axial end of the stator core (i.e., thin portions 11A, 12A, 13A of the winding frame 10 fitted to the tooth step portion 41A, the yoke step portion 42A, and the end step portion 43A of the core 40, ¶[0042]; trunk portion 11 mounted striding over tooth portion 41 of core 40, ¶[0043]; Figs.3-5).
	Regarding claim 11, in Shono the axial end of the stator core is a first axial end N1, and the stator core includes a second axial N2 end opposite the first axial end; and steps 41A-43A are formed on the at least one core tooth body portion 41 at each of the first and second axial ends N1 & N2 (¶[0041]; Figs.2-3).  

	Regarding claim 15, in Shono the first end cap 10 includes a first stepped recess (formed by thin portion 11A; Fig.5) that receives the steps 41A formed at the first axial end N1, and the second end cap 10 includes a second stepped recess (formed by thin portion 11A) that receives the steps 41A formed at the second axial end N2 (¶[0043]; Fig.5).  
Regarding claim 16, in Shono steps are formed on each of the core tooth body portions 41 at the axial end N1 of the stator core (i.e., the first and second core portions together define steps 41A on both sides of tooth 41; Figs.2-3).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shono & Toyoda, further in view of Nakatake (US 9,203,270).
Shono substantially teaches the invention including a stator core with steps 41A formed on at least one core tooth body portion at an axial end of the stator core (Figs.2-3) but does not further teach the steps comprise “3 or more steps” (claim 12) or “3 or more steps formed at each of the first and second axial ends [N1 & N2]” (claim 13).  Toyoda does not remedy this deficiency. 
But, Nakatake teaches a stator 1 comprising tooth portions 20 formed by stacking groups of steel plates S1, S2, S3…Sm having different shapes such that at end portions in the stacking direction, the thickness of the tooth winding portions gradually decreases (abstract; c.2:61-c.3:16; Fig.3). In other words, Nakatake teaches a core with three or more steps formed by the respective groups of steel plates S1, S2, S3…Sm at each of the ends of the core, including a third core portion S3 stacked against a second core portion S2 at the axial end of the stator core 1, the 
Thus, it would have been obvious before the effective filing date to modify Shono & Toyoda and provide a third core portion stacked against the second core portion at the axial end of the stator core, the third core portion having third tooth body portions that partially define the tooth body portions, wherein the third tooth body portion of the at least one body portion has a third width that is less than the second width, or third core portions stacked against the second core portions at each of the first and second axial ends, or steps comprising 3 or more steps or 3 or more steps formed at each of the first and second axial ends, since Nakatake teaches this would have suppressed degradation in insulation and improved winding efficiency and heat radiation.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shono & Toyoda, further in view of Takeuchi (JP 2004-135382).
Shono substantially teaches the invention including a stator core with steps 41A formed on at least one core tooth body portion at an axial end of the stator core (Figs.2-3) but does not further teach the steps comprise “3 or more steps” (claim 12) or “3 or more steps formed at each of the first and second axial ends [N1 & N2]” (claim 13).  Toyoda does not remedy this deficiency. 
But, Takeuchi teaches a laminated stator core 41 of a generator with first, second, third and fourth core and corresponding tooth body portions comprising core groups 48A, 48B, 48C 
Thus, it would have been obvious before the effective filing date to modify Shono and provide a third core portion stacked against the second core portion at the axial end of the stator core, the third core portion having third tooth body portions that partially define the tooth body portions, wherein the third tooth body portion of the at least one body portion has a third width that is less than the second width, or third core portions stacked against the second core portions at each of the first and second axial ends, or steps comprising 3 or more steps or 3 or more steps formed at each of the first and second axial ends, since Takeuchi teaches this would have allowed the coil winding to be wound more tightly and improved heat conduction.  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shono in view of Kawabata et al. (US 6,072,259).
Regarding claim 17, Shono teaches an electric motor comprising: 
a stator 100 including an annular stator core (multiple magnetic pole cores) 40 and an insulative member (winding frame) 10 coupled to the stator core (¶[0038]; Figs.1&7), the stator core including a body portion (yoke) 42 and a plurality of teeth 41 projecting radially from the 
wherein the stator core includes core tooth body portions (i.e. tooth portions 41) that partially define the tooth body portions (Figs.2-3), and the insulative member 10 includes end cap tooth body (trunk) portions 11 that partially define the tooth body portions 41, each end cap tooth body portion 11 contacting the corresponding core tooth body portion 41 (i.e., trunk portion 11 mounted striding over tooth portion 41 of core 40, ¶[0043]; Figs.3-5); 
wherein steps 41A are formed on each core tooth body portion at an axial end of the stator core (Figs.2-3); 
wherein the end cap tooth body portions 11 include end cap inner surfaces (not numbered) that mate with the steps 41A of the respective core tooth body portions (i.e., thin portions 11A, 12A, 13A of the winding frame 10 fitted to the tooth step portion 41A, the yoke step portion 42A, and the end step portion 43A of the core 40, ¶[0042]; trunk portion 11 mounted striding over tooth portion 41 of core 40, ¶[0043]; Figs.3-5), and end cap outer surfaces (not numbered) located opposite the at least one end cap inner surfaces (Fig.4);
wherein the end cap outer surface of at least one end cap tooth body portion comprises a curved surface (Fig.5); 
wherein each core tooth body portion defines respective side surfaces 41B located adjacent the slots (Figs.2-3); 

wherein each insulative sheet 20 extends beyond the respective side surfaces of each corresponding core tooth body portion to overlap a portion of the corresponding end cap outer surface (i.e., a first surface 20A has an axial-direction length LF1 which is almost equal to the core length LC, and is attached to the tooth portion side surface 41B of the core 40 and the thin portion 11A of the winding frame 10; ¶[0047]; Figs.6-7). 
Shono’s end cap outer surface comprises a curved surface (note cross-section of trunk portion 11, Fig.5) but the shape of the curved surface does not “hav[e] a constant radius of curvature and curving continuously” from a first side of the end cap inner surface (not numbered) to a second side of the end cap inner surface (not numbered) opposite the first side (Figs.4-5). 
But, Toyoda teaches a dust stator core comprising teeth 2 having a round cross-sectional shape on which coil 6 is wound, the round cross-sectional shape comprising corners C with a curvature of radius R of between 0.3-0.5 x W2 where W2 is the width of teeth 2 (c.7:53-56; Figs.4-5).  Thus, since W2 is a diameter, 0.5 x W2 is the radius R, so that the shape of the curved surface is a constant radius R of curvature and curving continuously from a first side to a second side (Fig.5).  Thus, since W2 is a diameter, 0.5 x W2 is the radius R, so the shape of the curved surface may be a constant radius R of curvature that curves continuously from a first side to a second side (Fig.5).  Toyoda teaches such a round cross-section that curves continuously is 
Thus, it would have been obvious before the effective filing date to modify the cross-sectional shape of Shono’s end cap outer surface such that it had a constant radius of curvature and curved continuously from a first side to a second side since Toyoda teaches that such a round cross-section was functionally equivalent to other cross-sectional shapes in preventing damage to the coil. 
Regarding claim 18, Shono teaches end caps (winding frames) 10 at both ends N1 and N2 (¶[0043]) and thus, in the combination with Kawabata, each of Shono’s end cap outer surfaces comprises the curved surface having the constant radius of curvature.
 
 Response to Arguments
Applicant’s arguments with respect to claims 1, 9 & 17 have been considered but are moot in view of the new grounds of rejection.
Regarding features of claim 1 of “a first difference of the first width and the second width is greater than a second difference of the second width and the third width”, it is noted that this would have been a matter of design choice in view of Nakatake’s teaching that the thicknesses of the tooth winding portion 121 gradually decrease in the circumferential direction such that the tooth winding portion has a curved-surface portion 23 (c.3:6-12; Fig.3). This is because the differences of widths between adjacent pairs of groups of steel plates S1, S2, S3…Sm determine the cross-sectional shape of the curved-surface portion 23. Where the general conditions of a claim are disclosed (in this case, the curved-surface portion 23 of Nakatake) discovery of optimal ranges (in this case, for the differences in width, which result in ranges of cross-sectional shape 
Regarding the feature of claims 9 & 17 pertaining to the end cap curved surface having a constant radius of curvature that curves continuously from a first side to a second side, Toyoda teaches a dust stator core comprising teeth 2 with a round cross-sectional shape on which coil 6 is wound, the round cross-sectional shape comprising corners C with a curvature of radius R of between 0.3-0.5 x W2 where W2 is the width of teeth 2 (c.7:53-56; Figs.4-5).  Thus, since W2 is a diameter, 0.5 x W2 is the radius R, so the shape of the curved surface may be a constant radius R of curvature that curves continuously from a first side to a second side (Fig.5). Such a round cross-section that curves continuously is functionally equivalent with embodiments having elliptical cross-section (Fig.6A) or rectangular cross-section (Fig.6B) with respect to preventing damage to the coil (c.7:60-64).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832